Citation Nr: 0734578	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
September 2000.

The veteran presented sworn testimony in support of his 
appeal during a hearing before the undersigned Veterans Law 
Judge in June 2007.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran's 
currently-shown gastrointestinal disorders had their 
inception during service, or are otherwise related to 
service.  

2.  Peptic ulcer disease is not shown to have become manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service


CONCLUSION OF LAW

Service connection for a gastrointestinal disorder is not 
warranted and service connection for peptic ulcer may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has experienced epigastric 
distress since service, that the symptoms continued after 
service, and that service connection for a gastrointestinal 
disorder is warranted.




Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in a July 
2004 letter.  

The veteran was informed of the rules governing the 
assignment of disability ratings and effective dates in a 
March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO provided the veteran with the law 
and regulations governing the award of service connection and 
with the substance of the regulation pertaining to the VA's 
duties to notify and assist in the April 2005 Statement of 
the Case.  Accordingly, the Board considers VA's notice 
requirements to have been met.  

The record on appeal contains comprehensive VA in patient and 
outpatient treatment reports, VA examination reports, private 
medical records, and written statements from the veteran and 
his representative.  In addition, the veteran provided sworn 
testimony in support of his appeal during the June 2007 
hearing.  No outstanding records have been identified.  Thus, 
the Board considers that the VA's duty to assist requirements 
have been met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as a peptic ulcer becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection for arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Review of the veteran's service medical records reveals 
several complaints of nausea and stomach cramps.  In November 
1988, nausea was attributed to acute intoxication.  In 
December 1989, a diagnosis of gastroenteritis was rendered.  
Again in February 1992, a diagnosis of gastroenteritis was 
rendered.  In April 1992, he complained of heartburn and was 
given Mylanta.  

During a July 1994 physical examination, the veteran did not 
complain of any stomach trouble, and denied having "frequent 
indigestion, and "stomach, liver, or intestinal trouble" 
upon the medical history portion of the report.  Upon 
clinical examination, his abdomen and viscera were deemed to 
have been normal.

In May 2000, the veteran was hospitalized for three weeks for 
an intensive outpatient alcohol treatment program.  According 
to the report of the general medical examination conducted in 
August 2000 in conjunction with the veteran's separation from 
service, although the veteran reported having frequent 
indigestion on the medical history form, he was deemed to 
have a normal abdomen and viscera upon clinical examination.  

The only medical evidence pertaining to the veteran after 
service consists of treatment reports showing treatment for 
pneumonia.  There are no complaints of stomach distress of 
any kind shown in these records.  Other than the veteran's 
current contentions made in support of this claim, the 
evidence of record is silent as to the condition of the 
veteran's gastrointestinal system after his discharge from 
service until January 2004, when he went to a private 
physician, complaining of heartburn.  The physician rendered 
a diagnosis of H. pylori gastritis, and instituted treatment 
for that.  

The veteran underwent a VA examination in March 2005.  
According to the report of this examination, at that time, 
the veteran was taking the prescription medication Prevacid 
on a daily basis with good results in keeping symptoms of 
chronic heartburn and epigastric cramping suppressed, and had 
recently been appropriately treated for H. pylori infection 
with antibiotics and steroids.  The examiner was able to 
review the veteran's service medical records, including those 
summarized above, and found none worthy of comment except for 
several showing treatment for alcoholism, to include a 
hospital stay for three weeks in May 2000.  The examiner 
noted that while the veteran had a recent history of 
Helicobacter pylori gastritis, there was no history or 
diagnosis of the same disease during the veteran's period of 
active duty.  Furthermore, the examiner concluded that it is 
unlikely there is a connection between the two, given the 
veteran's history of heavy alcohol consumption while on 
active duty.  

The report of a March 2005 VA barium swallow study reflects 
the presence of a mild to moderate sized hiatal hernia at the 
gastroesophageal junction with free gastroesophageal reflux, 
reaching to the upper esophagus.  The veteran underwent an 
esophagogastroduodenoscopy in December 2005, the results of 
which confirmed the diagnoses of a hiatus hernia and reflux 
esophagitis.  

During the June 2007 hearing on appeal, the veteran testified 
that he has experienced continuous gastrointestinal symptoms 
since service, but that he did not seek medical care for it 
for several years after service because he could not afford 
the cost of medical care.  He stated that he has taken over 
the counter medications for the control of stomach acid for 
years without much success, and that he is doing better with 
his current prescription medication.  He also addressed the 
VA examiner's conclusion regarding his alcohol usage on 
active duty, stating that he had only had a brief episode of 
heavy alcohol usage, and required treatment on account of a 
legal charge related to driving under the influence, rather 
than because of on-going alcohol abuse.  He also pointed out 
that he is currently a commercial truck driver and maintains 
an active commercial driver's license.

Upon comprehensive review of the evidence of record, the 
Board finds that a nexus between service and the currently-
shown gastritis with gastroesophageal reflux is not shown.  
Thus, service connection must be denied.  Although the 
veteran's service medical records reflect several episodes of 
stomach-related complaints, none of these episodes was found 
by medical professionals to be related to another.  
Furthermore, no chronic disease involving the veteran's 
gastrointestinal system was identified during service or 
within one year of his discharge from service.  The normal 
findings reflected on the veteran's separation examination 
weigh against his claim, as well.  

Although the Board finds the veteran's statements that he has 
had gastrointestinal symptoms since service to be credible, 
his statements cannot serve to support a grant of service 
connection as he is not competent to attribute symptoms to a 
particular disability or medical diagnosis.  Generally, lay 
persons ostensibly untrained in medicine can provide personal 
accounts of symptomatology, but cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  With regard to the veteran's assertion 
that the VA examiner was wrong in his interpretation of the 
extent of his alcohol usage during service, the Board notes 
that alcohol abuse is documented throughout the veteran's 
active service, a period of twelve years from 1988 to 2000.  

In summary, the veteran's currently-shown gastrointestinal 
disorders are not shown to have been incurred during service, 
or to be otherwise related to service.  Continuity of 
symptomatology due to the same disease process or disability 
is not adequately demonstrated in the record to support a 
grant of service connection.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Peptic ulcer is not shown to have become manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, and thus may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  The preponderance of the evidence 
is against the veteran's claim for service connection for a 
gastrointestinal disorder and the appeal must be denied. 


ORDER

Service connection for a gastrointestinal disorder is denied. 




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


